Marston, C. J.,
dissenting. I am unable to concur with my brethren in this case.
The charter of East Saginaw provides for • a board of review and specifies the duties thereof, among which is the right to increase the valuation of any property found on said roll. The common council is to appoint the time and place where said board shall meet, and the charter requires that notice thereof “ shall be given by the clerk of the common council at least ten days prior to the time of meeting, by publishing a notice thereof in the official newspaper published in said city, and also by posting the same in three public places in each ward of said city.” I concede the correctness of the doctrine that no changes can be made by the board without notice to the person against whose interest such change is to be made, and an opportunity given him to show cause why no such change should be made, but in my opinion the general notice given by the clerk is all that is necessary and that no formal or special notice beyond this is required. Any other view it seems to me would but defeat the object of the statute and prevent any increase in the valuation of *592property upon the roll, as the owner is not at all likely to personally appear and ask for such increase to be made.
If when the attention of the board is called to the valuation supposed to be too low, either by one of the members thereof or by a third person, the board can take no steps until notice of some kind is given the owner of such property, it must result that in very many cases no change whatever could be made. If a special notice is required, while it may be informal, yet by analogy it must be given the owner or person interested in the property, and a reasonable time and opportunity thereafter must be given him to appear and make his showing. The time within which the board must act and’eonclude its labors is limited to ten days, and if towards the end of the session, or indeed at any time, special notice must be given an owner, owing to his absence from the city, either intentionally or otherwise, or if from some other-cause he cannot be notified, then the board would have no power to proceed farther in the premises.
We cannot assume that many such cases may not arise, or that the board should be required to cause personal notice to be given, while no method is pointed out or means given the board under or by which such notice may -be given. I can see but little if any object in giving the general notice required by the charter if in addition thereto special notice must also be given in cases like the present. Under the general notice parties must attend the meetings of the board, as they would the sessions of a court, until their assessment is passed upon, and when once this is done, no change could afterwards be made without special notice, within the case of Griswold v. Bay City 2i Mich. 262. This may be an inconvenience to the tax payer, but it is one for the Legislature to remedy. It may be said that the board just before concluding its session may pass upon a large number of cases and thus afford no opportunity to object or show cause. This we cannot assume. We must presume that the board will act in a proper and reasonable manner, and should it appear in a given ease that such has not been the fact, the law would afford a remedy.
I am of opinion the judgment should be reversed.